DETAILED ACTION
Claims 2-21 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 2-10, drawn to a merchant device comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the merchant device to perform operations comprising: detecting a vehicle device within certain wireless communications distance of the merchant device; in response to detecting the vehicle device, determining a pre-purchased transaction for a vehicle associated with the vehicle device, the pre-purchased transaction processed, prior to the detecting, with a merchant associated with the merchant device; and determining that an entitlement for a user permits, using an identity information of the user associated with the vehicle, redemption via the merchant device of the pre- purchased transaction from the merchant, classified in G06Q 30/0609.

II. Claims 11-16, drawn to a method comprising: connecting, by merchant device of a merchant and at a certain merchant location of the merchant, with an onboard vehicle device of a vehicle while in proximity of the certain merchant location, the connecting for obtaining a user identifier of a first user of the vehicle; determining, based on a user identifier, a transaction processing restriction for transactions of the first user with the merchant; receiving, from the onboard vehicle device, a request for a transaction with the merchant; and in response to receiving the transaction, processing the transaction based on the transaction processing restriction, classified in G06Q 30/0607.

III. Claims 17-21, drawn to a non-transitory machine-readable medium having stored thereon machine- readable instructions executable to cause a machine to perform operations comprising: connecting, by merchant device of a merchant and at a certain merchant location of the merchant, with an onboard vehicle device of a vehicle while in proximity of the certain merchant location, the connecting for obtaining identity identifier of a first user of the vehicle; determining, based on the identity identifier, a usage restriction a usage restriction of the vehicle by the user, wherein the usage restriction is for limiting item purchases at the merchant during use of the vehicle by the user; receiving, from the onboard vehicle device, a request for a transaction with the merchant; and in response to receiving the transaction, determining whether to process the transaction based on the usage restriction, classified in G06Q 20/32.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed in invention I can be used to practice another and materially different process such as one that detects a vehicle device within certain wireless communications distance of the merchant device and determines a pre-purchased transaction for a vehicle associated with the vehicle device, while invention II determines a transaction processing restriction for transactions of the first user.

Inventions I and III are related as apparatus and product made.  The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another and materially different apparatus (MPEP § 806.05(g)).  In this case the apparatus as claimed in invention I can be used to practice another and materially different process such as one that detects a vehicle device within certain wireless communications distance of the merchant device and determines a pre-purchased transaction for a vehicle associated with the vehicle device, while invention III determines a usage restriction of the vehicle by the user and determines whether to process the transaction.


Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process of invention II can be practiced with another materially different product such as one that obtains a user identifier determines a transaction processing restriction, and processes the transaction based on the transaction processing restriction, whereas invention III obtains an identity identifier, determines a usage restriction, and determines whether to process the transaction based on the usage restriction.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: 1) the separate classification thereof shows that each invention has attained recognition in the art as a separate subject for inventive effort and also a separate field of search, 2) the different preamble thereof shows that applicant recognizes each invention as belonging in separate fields, and 3) a different field of search is required as it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other inventions (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625